Title: Proclamation re Military Expeditions against Spain, 27 November 1806
From: Jefferson, Thomas
To: 


                        
                            
                                27 Nov 1806
                            
                        
                        WASHINGTON CITY.
                        
                            FRIDAY, NOVEMBER 28.
                        BY THE
                        
                        
                            PRESIDENT OF THE UNITED STATES OF AMERICA,
                        A PROCLAMATION.
                        WHEREAS information has been received that sundry persons, citizens of the
                            United States, or residents within the same are conspiring and confederating together to begin and set on foot, provide
                            and prepare the means for a military expedition or enterprize against the dominions of Spain, that for this purpose, they
                            are fitting out and arming vessels in the western waters of the United States, collecting provisions, arms, military
                            stores, and other means, are deceiving and seducing honest and well meaning citizens, under various pretences, to engage
                            in their criminal enterprizes, are organizing, officering and arming themselves for the same, contrary to the laws in such
                            cases made and provided: I have therefore thought fit to issue this my PROCLAMATION, warning and enjoining all faithful
                            citizens who have been led without due knowledge or consideration to participate in the said unlawful enterprizes, to
                            withdraw from the same without delay; and commanding all persons whatsoever, engaged or concerned in the same, to cease
                            all further proceedings therein, as they will answer the contrary at their peril; and incur prosecution with all the
                            rigors of the law.—And I hereby enjoin and require all officers, civil and military, of the United States, or of any of
                            the states or territories, and especially all governors, and other executive authorities, all judges, justices and other
                            officers of the peace, all military officers of the army or navy of the United States, and officers of the militia, to be
                            vigilant  each within his respective department, and according to his functions, in searching out, and bringing to condign
                            punishment, all persons engaged, or concerned in such enterprize, in seizing and detaining, subject to the dispositions of
                            the law, all vessels, arms, military stores or other means provided or providing for the same, and in general in
                            preventing the carrying on such expedition or enterprize, by all the lawful means within their power: and I require all
                            good and faithful citizens, and others within the United States, to be aiding and assisting herein, and especially in the
                            discovery, apprehension and bringing to justice of all such offenders, in preventing the execution of their unlawful
                            designs, and in giving information against them to the proper authorities.
                        In testimony whereof I have caused the seal of the United States to be affixed to these presents, and have
                            signed the same with my hand. Given at the city of Washington on the twenty seventh day of November, one thousand eight
                            hundred and six, and in the year of the sovereignty and independence of the United States the thirty-first.
                        
                            (Signed,) Th: Jefferson.
                            By the President,
                            (Signed,) James Madison
                     
                            Secretary of State.
                        
                    